09-0815-ag
         Lin v. Holder
                                                                                        BIA
                                                                                A095 716 374
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 23 rd day of December, two thousand                nine.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                PIERRE N. LEVAL,
 9                REENA RAGGI,
10                      Circuit Judges.
11       _________________________________________
12
13       NEN MEI LIN, a.k.a. NEN-MEI LIN,
14                Petitioner,
15
16                       v.                                     09-0815-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Oleh R. Tustaniwsky, Hualian Law
24                                      Offices, New York, New York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; James Grimes, Senior
28                                      Litigation Counsel; Elizabeth Young,
29                                      Trial Attorney, Office of Immigration
1                            Litigation, United States Department
2                            of Justice, Washington, D.C.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED, that the petition for review

7    is DENIED.

8        Petitioner Nen Mei Lin, a native and citizen of the

9    People’s Republic of China, seeks review of the January 30,

10   2009 order of the BIA denying her motion to reopen.     In re

11   Nen Mei Lin, No. A095 716 374 (B.I.A. Jan. 30, 2009).     We

12   assume the parties’ familiarity with the underlying facts

13   and procedural history of the case.

14       We review the BIA’s denial of a motion to reopen for

15   abuse of discretion, Ali v. Gonzales, 448 F.3d 515, 517 (2d

16   Cir. 2006), mindful of “the Supreme Court’s admonition that

17   motions to reopen are disfavored,” Maghradze v. Gonzales,

18   462 F.3d 150, 154 (2d Cir. 2006) (citing INS v. Abudu, 485

19   U.S. 94, 107 (1988) (“There is a strong public interest in

20   bringing litigation to a close as promptly as is consistent

21   with the interest in giving the adversaries a fair

22   opportunity to develop and present their respective

23   cases.”)); see also INS v. Doherty, 502 U.S. 314, 323

24   (1992).   When the BIA evaluates country conditions evidence

25   submitted with a motion to reopen, we review its findings

                                   2
1    for substantial evidence.     See Jian Hui Shao v. Mukasey, 546

2    F.3d 138, 169 (2d Cir. 2008).       Here, the BIA did not abuse

3    its discretion in denying Lin’s motion to reopen based on

4    her failure to establish prima facie eligibility for relief.

5    See Abudu, 485 U.S. at 104.

6        The BIA reasonably concluded that, notwithstanding her

7    membership in the China Democracy Party (“CDP”) in the

8    United States, Lin failed to show that the Chinese

9    government would single her out for persecution upon her

10   return to China, or that the Chinese government has a

11   pattern or practice of persecuting overseas members of the

12   CDP who return to China.    See Hongsheng Leng v. Mukasey, 528

13   F.3d 135, 143 (2d Cir. 2008).       The BIA also reasonably

14   concluded that the evidence in the record did not describe

15   the persecution or torture of individuals similarly situated

16   to Lin.   See Jian Xing Huang v. INS, 421 F.3d 125, 128 (2d

17   Cir. 2005).   Contrary to Lin’s argument, the BIA analyzed

18   the most significant pieces of evidence in the record, and

19   adequately indicated the basis for its decision.       See Wei

20   Guang Wang v. BIA, 437 F.3d 270, 275 (2d Cir. 2006) (holding

21   that where the BIA “has given reasoned consideration to the

22   petition, and made adequate findings,” it need not

23   “expressly parse or refute on the record each individual

24   argument or piece of evidence”) (internal quotation marks

                                     3
1    and citations omitted).

2        To the extent Lin urges the Court to remand her case to

3    the BIA to address her July 2007 motion to remand, that

4    argument is not properly before us.   The proper mechanism

5    for such an argument would have been a petition for review

6    of the BIA’s July 2008 order, a step Lin failed to take.

7    See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 89,

8    90 (2d Cir. 2001) (providing that where an alien timely

9    petitions for review from the denial of a motion to reopen,

10   but not from the underlying affirmance of another decision,

11   this Court may review only the denial of the motion).

12        For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot. Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34(b).

20                               FOR THE COURT:
21                               Catherine O’Hagan Wolfe, Clerk
22
23
24                               By:___________________________



                                   4